DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 3/25/20. Claims 1-27 are presented for examination. 


Claim Rejections - 35 U.S.C. 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 6, 13 and 15-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chourasiya (U.S. Patent Application 20180088966). 
Regarding claims 1, 22 and 25, Chourasiya teaches a method comprising: 
at a device including a display device, one or more input devices, non-transitory memory, and one or more processors coupled with the non-transitory memory (i.e. mobile device with screen (FIG. 1). Computer with processing unit, memory, storage and I/O devices (FIG. 31)): 
displaying, via the display device, a first display region in a full-screen view (i.e. display the first app 200 on full screen and the second app 300 in the background on part of the screen (FIG. 1 and par. 71). Display the currently active app “Present-App” “Message App” 200 on the full screen and the previously active app “Past-App” “Messenger App” 300 in the background on part of the screen (FIG. 7-8 left and par. 157). Display “Present-App” “Messenger App” in foreground on full-screen (FIG. 19 left and par. 214, FIG. 22 left and par. 223)), wherein a first type of component in the first display region is displayed with a first set of display properties (i.e. the currently active app window is displayed with normal opacity, i.e. not transparent (FIG. 1, 7-8, 19, 22 left). Examiner note: All components of the window have the same transparency property); 
while displaying the first display region in the full-screen view, detecting, via the one or more input devices, a first user input to display a second display region (i.e. the user makes a gesture to switch apps (FIG. 7-8 left and par. 158, FIG. 19 left and par. 218). The user makes a gesture to select the Calculator app (FIG. 10b left and par. 177). The user makes a gesture in the App list to select the Message app (FIG. 22 left and par. 224)); and 
in response to detecting the first user input: 
in accordance with a determination that the first user input corresponds to a request to display the second display region in the full-screen view, displaying, via the display device, the second display region in the full-screen view (i.e. “Messenger App” becomes the “Present-App” and is displayed in full screen (FIG. 7-8 right). The App list is displayed in full screen (FIG. 19 right)), wherein the first type of component in the second display region is displayed with the first set of display properties (i.e. the Messenger app window is not transparent (FIG. 7-8 right). The App list window is not transparent (FIG. 19 right)); and 
in accordance with a determination that the first user input corresponds to a request to display the second display region in a partial-screen view, displaying, via the display device, the second display region in the partial-screen view (i.e. display the Calculator app on part of the screen (FIG. 10b). Display the Message app on part of the screen (FIG. 22 right and par. 224)), wherein the first type of component in the second display region is displayed with a second set of display properties that is different from the first set of display properties (i.e. the previously active app window is displayed in a transparent manner (FIG. 1, 7-8, 10b, 22 and par. 71). Examiner note: All components of the window have the same transparency property).  


Regarding claim 2, Chourasiya teaches the method of claim 1. Chourasiya further teaches in response to detecting the first user input and in accordance with a determination that the first user input corresponds to a request to display the second display region in the partial-screen view while displaying the first display region in the full-screen view, maintaining display of the first display region in the full-screen view via the display device, wherein the first type of component in the first display region is displayed with the first set of display properties (i.e. display the first app 200 on the full screen and the second app 300 in the background on part of the screen (FIG. 1 and par. 71). Display the currently active app “Present-App” “Message App” 200 on the full screen and the previously active app “Past-App” “Messenger App” 300 in the background on part of the screen (FIG. 7-8 left and par. 157). The active app in the foreground is displayed with normal opacity, i.e. not transparent (FIG. 1, 7-8)).  


Regarding claim 6, Chourasiya teaches the method of claim 2. Chourasiya further teaches detecting a second user input, via the one or more input devices, to display a third display region in the partial-screen view (i.e. the user makes an input gesture (FIG. 11 left)); and 
in response to detecting the second user input, displaying, via the display device, the third display region in the partial-screen view, wherein the first type of component in the third display region is displayed with the second set of display properties that is different from the first set of display properties (i.e. following user input, display two windows of Past-Apps. Both windows are transparent (FIG. 11 right and par. 183)).  


Regarding claim 13, Chourasiya teaches the method of claim 1. Chourasiya further teaches in response to detecting the first user input and in accordance with a determination that the first user input corresponds to a request to display the second display region in the full-screen view, ceasing display of the first display region via the display device (i.e. display the App list in the background (FIG. 19 left and par. 214). The user makes a gesture (FIG. 19 left and par. 218). The App list is displayed in full screen, and the Messenger window disappears (FIG. 19 right)).  


Regarding claims 15, 23 and 26, Chourasiya teaches the method of claim 1. Chourasiya further teaches wherein the second set of display properties includes at least one of a different hue value, a saturation value, a luminance value, or a brightness value relative to the first set of display properties (i.e. the app in the background is displayed in a transparent manner (FIG. 1, 7-8 and par. 71)).  


Regarding claims 16, 24 and 27, Chourasiya teaches the method of claim 1. Chourasiya further teaches wherein the first type of component corresponds to one of a background portion of an application window, a chrome region, an icon bar, a title bar, or a scroll bar of the first display region (i.e. the Present-App window is an application window for the Message app, it has a background and a title bar (FIG. 8 left), a grid of icons (FIG. 19 right)).  


Regarding claim 17, Chourasiya teaches the method of claim 1. Chourasiya further teaches wherein a second type of component in the first display region is displayed with a third set of display properties while displaying, via the display device, the first display region in a full-screen view (i.e. the active app in the foreground is not transparent (FIG. 1, 7-8, 19, 22 left). Examiner note: The third set of display properties is the transparency property. All components of the window have the same transparency property).  


Regarding claim 18, Chourasiya teaches the method of claim 17. Chourasiya further teaches wherein the third set of display properties is based at least in part on the first set of display properties (i.e. the active app in the foreground is not transparent (FIG. 1, 7-8, 19, 22 left). Examiner note: The third set of display properties is the transparency property, which is the same as the first set of display properties).  


Regarding claim 19, Chourasiya teaches the method of claim 1. Chourasiya further teaches wherein a second type of component in the second display region is displayed with a fourth set of display properties while displaying, via the display device, the second display region in the partial-screen view (i.e. the app in the background is displayed in a transparent manner (FIG. 1, 7-8, 10b, 22 and par. 71). Examiner note: The fourth set of display properties is the transparency property. All components of the window have the same transparency property).  


Regarding claim 20, Chourasiya teaches the method of claim 19. Chourasiya further teaches wherein the fourth set of display properties is based at least in part on the second set of display properties (i.e. the app in the background is displayed in a transparent manner (FIG. 1, 7-8, 10b, 22 and par. 71). Examiner note: The fourth set of display properties is the transparency property, which is the same as the second set of display properties).  


Regarding claim 21, Chourasiya teaches the method of claim 17. Chourasiya further teaches wherein the second type of component corresponds to one of a selectable affordance, an application icon, a content region, or an input field of the first display region (i.e. the Past-App window has an application region for the Messenger app, and a selectable input icon “HI” (FIG. 8 left), a virtual keyboard for input (FIG. 15 left)).  


Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chourasiya in view of Reichle (U.S. Patent Application 20160092081). 
Regarding claim 3, Chourasiya teaches the method of claim 2, but Chourasiya doesn’t expressly teach wherein the second display region in the partial-screen view is overlaid on the first display region in the full-screen.
Reichle teaches wherein the second display region in the partial-screen view is overlaid on the first display region in the full-screen (i.e. display a full screen app in the main window, and display a visual overlay, i.e. a popup window, over the full screen app in the main window (FIG. 2 and par. 17). The overlay is transparent (FIG. 2 and par. 17, 29, 35)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Reichle to display the second region in the partial-screen view as overlaid on the first display region in the full-screen, because doing so would provide improved methods for generating a visual overlay (par. 5).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chourasiya in view of Reichle, and further in view of Anzures et al (U.S. Patent Application 20160259413). 
Regarding claim 4, Chourasiya and Reichle teach the method of claim 3, but they don’t expressly teach while displaying the second display region in the partial-screen view overlaid on the first display region in the full-screen view, changing an appearance of the first type of component in the first display region displayed with the first set of display properties.
Anzures et al teaches while displaying the second display region in the partial-screen view overlaid on the first display region in the full-screen view, changing an appearance of the first type of component in the first display region displayed with the first set of display properties (i.e. a visual effect (i.e., darkening and blurring) is applied to a background region (FIG. 31B and par. 663)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Anzures et al to change an appearance of the first type of component in the first display region displayed with the first set of display properties, because doing so would provide more efficient and faster methods to manipulate user interface objects on mobile devices (par. 3-6).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chourasiya in view of Reichle, and further in view of Bernstein et al (U.S. Patent Application 20150067601). 
Regarding claim 5, Chourasiya and Reichle teach the method of claim 3, but they don’t expressly teach while displaying the second display region in the partial-screen view overlaid on the first display region in the full-screen view, displaying, via the display device, a drop shadow associated with the second display region that darkens a region near a boundary between the first display region and the second display region.
Bernstein et al teaches while displaying the second display region in the partial-screen view overlaid on the first display region in the full-screen view, displaying, via the display device, a drop shadow associated with the second display region that darkens a region near a boundary between the first display region and the second display region (i.e. drop shadow 522 indicates that object 504 is "over"/"above" object 506 (FIG. 5I and par. 212). Drop shadow 524 indicates that object 504 is "under"/"below" object 506 (FIG. 5K and par. 214)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bernstein et al to display a drop shadow associated with the second display region that darkens a region near a boundary between the first display region and the second display region, because doing so would provide a hint to the user regarding the relative depth, or z-order, of the objects (par. 214).


Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chourasiya in view of Chiang et al (U.S. Patent Application 20100081475). 
Regarding claim 7, Chourasiya teaches the method of claim 2. Chourasiya further teaches detecting a second user input, via the one or more input devices, to display the first display region in the partial-screen view (i.e. the user makes a gesture to switch apps (FIG. 7-8 left and par. 158)); and 
in response to detecting the second user input, displaying, via the display device, the first display region in the partial-screen view (i.e. “Message App” becomes the “Past-App” and is displayed in the background on part of the screen (FIG. 7-8 right)), wherein the first type of component in the first display region is displayed with the second set of display properties that is different from the first set of display properties (i.e. the app in the background is displayed in a transparent manner (FIG. 1, 7-8 and par. 71)).  
Chourasiya doesn’t expressly teach while display the second display region in the partial-screen view.  
Chiang et al teaches display the first display region in the partial-screen view while maintaining display of the second display region in the partial-screen view via the display device (i.e. display two app windows, each on half the screen (FIG. 2BC, 10A, 11, 12A, 13)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Chiang et al to display the second display region in the partial-screen view while displaying the first display region in the partial-screen view, because doing so would provide a user interface for a mobile device that can better make use of the increased screen size capabilities of new devices (par. 2).


Regarding claim 8, Chourasiya teaches the method of claim 1. Chourasiya further teaches in response to detecting the first user input and in accordance with a determination that the first user input corresponds to a request to display the second display region in the full-screen view while displaying the first display region in the partial-screen view, displaying, via the display device, the first display region in the partial-screen view, wherein the first type of component in the first display region is displayed with the second set of display properties that is different from the first set of display properties (i.e. the user makes a gesture to switch apps (FIG. 7-8 left and par. 158). “Messenger App” becomes “Present-App” and is displayed in full-screen, and “Message App” becomes “Past-App” and is displayed in the background on part of the screen (FIG. 7-8 right). The app in the background is displayed in a transparent manner (FIG. 1, 7-8 and par. 71)).  
Chourasiya doesn’t expressly teach display the second display region in the partial-screen view while displaying the first display region in the partial-screen view.
Chiang et al teaches display the second display region in the partial-screen view while displaying the first display region in the partial-screen view (i.e. display two app windows, each on half the screen (FIG. 2BC, 10A, 11, 12A, 13)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Chiang et al to display the second display region in the partial-screen view while displaying the first display region in the partial-screen view, because doing so would provide a user interface for a mobile device that can better make use of the increased screen size capabilities of new devices (par. 2).


Regarding claim 9, Chourasiya and Chiang et al teach the method of claim 8, but Chourasiya doesn’t expressly teach wherein an edge of the second display region in the partial-screen view is adjacent to an edge of the first display region in the partial-screen view.
Chiang et al teaches wherein an edge of the second display region in the partial-screen view is adjacent to an edge of the first display region in the partial-screen view (i.e. the two app windows are adjacent to each other and separated by an edge (FIG. 2BC, 6, 10A, 11, 12A, 13)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Chiang et al to display the two partial-screen views separated by an edge, because doing so would provide a user interface for a mobile device that can better make use of the increased screen size capabilities of new devices (par. 2).


Regarding claim 10, Chourasiya and Chiang et al teach the method of claim 8, but Chourasiya doesn’t expressly teach displaying, via the display device, a divider region separating the first display region and the second display region, wherein the divider region is displayed with the first set of display properties.
Chiang et al teaches displaying, via the display device, a divider region separating the first display region and the second display region, wherein the divider region is displayed with the first set of display properties (i.e. the two app windows are adjacent to each other and separated by a divider, displayed in normal, i.e. not transparent, mode (FIG. 2BC, 6, 10A, 11, 12A, 13)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Chiang et al to display the two partial-screen views separated by a divider, because doing so would provide a user interface for a mobile device that can better make use of the increased screen size capabilities of new devices (par. 2).


Regarding claim 12, Chourasiya and Chiang et al teach the method of claim 8. Chourasiya further teaches detecting a second user input, via the one or more input devices, to display the first display region in the full-screen view (i.e. the user makes a gesture to remove Past apps (FIG. 23 left and par. 225)); and 
in response to detecting the second user input: 
displaying, via the display device, the first display region in the full-screen view, wherein the first type of component in the first display region is displayed with the first set of display properties (i.e. the Messenger app is displayed in full screen, is not transparent (FIG. 23 right)); and 
ceasing display of the second display region via the display device (i.e. the Past-App window disappears (FIG. 23 and par. 227)).  


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chourasiya in view of Chiang et al, and further in view of Reichle.
Regarding claim 11, Chourasiya and Chiang et al teach the method of claim 8. Chourasiya further teaches detecting a second user input, via the one or more input devices, to display the first display region in the full-screen view (i.e. display the Messenger app in full screen. The user makes a gesture to select the Calculator app (FIG. 10b left and par. 177)); and 
in response to detecting the second user input: 
displaying, via the display device, the first display region in the full-screen view, wherein the first type of component in the first display region is displayed with the first set of display properties (i.e. display the Messenger app in full screen, is not transparent (FIG. 10b right)); and 
displaying, via the display device, the second display region in the partial-screen view behind the first display region, wherein the first type of component in the second display region is displayed with the second set of display properties (i.e. display the Calculator app on part of the screen, is transparent (FIG. 10b right)).  
Chourasiya doesn’t expressly teach displaying the second display region overlaid on the first display region.
Reichle teaches displaying, via the display device, the first display region in the full-screen view (i.e. display a full screen app in the main window (FIG. 2 and par. 17)); and 
displaying, via the display device, the second display region in the partial-screen view overlaid on the first display region, wherein the first type of component in the second display region is displayed with the second set of display properties (i.e. display a visual overlay, i.e. a popup window, over the full screen app in the main window (FIG. 2 and par. 17). The overlay is transparent (FIG. 2 and par. 17, 29, 35)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Reichle to display the second display region in the partial-screen view overlaid on the first display region, because doing so would provide improved methods for generating a visual overlay (par. 5).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chourasiya in view of Chaudhri et al (U.S. Patent Application 20170052759). 
Regarding claim 14, Chourasiya teaches the method of claim 13, but Chourasiya doesn’t expressly teach wherein ceasing display of the first display region includes displaying, via the display device, a transition from displaying the first display region in the full-screen view to displaying the second display region in the full-screen view includes an P421 12US1/27753-50285US1109animation wherein the first type of component in the second display region transitions from the second set of display properties to the first set of display properties.
Chaudhri et al teaches wherein ceasing display of the first display region includes displaying, via the display device, a transition from displaying the first display region in the full-screen view to displaying the second display region in the full-screen view includes an P421 12US1/27753-50285US1109animation wherein the first type of component in the second display region transitions from the second set of display properties to the first set of display properties (i.e. various animation transition techniques can be used to present a change in the user interface. The transition can include a transition between one application and another application. For example, device 100 or 101 can use one or more animated transitions to move from an email application view to an audio playback application view. The display of audio interfaces can also be animated. The audio interface can remain transparent or partially transparent. The audio interface can be transitioned before a background image is transitioned (par. 97). The animated transition can incrementally fade (while shrinking) or brighten (while expanding) over time (par. 103)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Chaudhri et al to display a transition from displaying the first display region in the full-screen view to displaying the second display region in the full-screen view, because doing so would provide a gradual transition between applications and make it easier for the user to understand what changed in the user interface (par. 97-98).


Conclusion

4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
March 25, 2021